—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered February 27, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing her to concurrent terms of 4ti to 9 years and 1 year, respectively, unanimously affirmed.
*415The People’s background evidence concerning street drug sales and a "buy and bust operation” was brief and limited (see, People v Gonzalez, 180 AD2d 553, lv denied 79 NY2d 1001). The difference between the People’s opening statement and their proof does not appear to stem from bad faith, and does not warrant reversal (see, People v Parker, 97 AD2d 620, 621). In any event, the People’s undisputed evidence amounted to overwhelming proof of guilt. Concur—Carro, J. P., Ellerin, Wallach, Kupferman and Ross, JJ.